Citation Nr: 0201005	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  96-46 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	Monique A. Millard, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son and daughter


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1995.  He was on active duty when he took his life on August 
[redacted], 1995, and the appellant's claim is based upon his 
service.

This case came to the Board of Veterans' Appeals (Board) from 
a July 1996 RO administrative decision which determined that 
the appellant was not the surviving spouse of the veteran.  A 
notice of disagreement was received in July 1996.  The 
statement of the case was issued in August 1996.  The 
appellant's substantive appeal was received in October 1996.  
A personal hearing was held before a member of the Board at 
the RO (i.e. a Travel Board hearing) in July 1998.  In an 
April 1999 decision, the Board denied entitlement to 
recognition as a surviving spouse of the veteran for VA death 
benefit purposes.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2001 
joint motion, the parties (the appellant and the VA 
Secretary) requested that the April 1999 Board decision be 
vacated and remanded for readjudication of the case in light 
of the Veterans Claims Assistance Act of 2000 (VCAA); in a 
March 2001 order, the Court granted the joint motion.  After 
the case was returned to the Board, the veteran's attorney 
was given an opportunity to submit additional evidence and 
argument, but the attorney has not submitted any additional 
evidence or argument.


FINDINGS OF FACT

1.  The veteran and the appellant were married in August 
1978, and the appellant was the veteran's lawful spouse at 
the time of his death in August 1995.

2.  The veteran and the appellant were separated from April 
1995 until his death in August 1995.

3.  The evidence establishes that there was fault on the 
appellant's part in the separation between her and the 
veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of entitlement to death 
benefits.  38 U.S.C.A. §§ 101(3), 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326), 38 C.F.R. §§ 3.50, 3.53 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1977 until his 
death in August 1995.

Service medical records contain no findings pertaining to the 
veteran having psychiatric, behavioral, or disciplinary 
problems.  However, a July 1983 report from social work 
services indicated that the veteran and appellant entered 
counseling for a parent management problem with their son.  
The veteran and appellant had been married for 5 years, and 
they said they felt they had a "good marriage," but that 
they needed assistance in dealing with their son.  The 
impression was that the parents needed training in consistent 
child management.  There were no references to spousal abuse.

In October 1995, the appellant filed an Application for 
Dependency and Indemnity Compensation (DIC).  She reported 
that she had been married to the veteran since August 5, 
1978.  She also indicated that she had not lived continuously 
with the veteran from the date of their marriage to his 
death.  The appellant stated that the cause of her separation 
from the veteran was "two seperate [sic] locations pending 
move."  She listed her mailing address as a town in Rhode 
Island.  The appellant attached a valid copy of their 
marriage certificate, and an August 1995 report of casualty 
from the US Army.  Such casualty report reflects that the 
veteran died as a result of an apparent self-inflicted 
gunshot wound.

In January 1996, the RO received a copy of the veteran's 
death certificate, which reflects that he died on August [redacted], 
1995.  The cause of the veteran's death was listed as brain 
injuries due to a gunshot wound to the head.  At that the 
time of his death, the veteran was reported to be on active 
duty and stationed at Fort Richardson, Alaska.

In April 1996, the RO received a March 1996 report from the 
Criminal Investigation Division (CID) with relative 
investigative materials.  These materials include sworn 
affidavits taken in August 1995 from the appellant, A.J., and 
the children of the veteran and the appellant.  Notably, the 
appellant stated that the veteran had a long history of 
depression, and that he occasionally discussed suicide.  She 
said that she left the veteran in April 1995 and went to 
Rhode Island.  She stated that she was "seeing someone 
else," and that the veteran knew of this relationship at the 
time she left him.  The appellant indicated that she and the 
veteran had filed for a dissolution of their marriage in 
April 1995.  She said a court date had been set for May 1995.  
She related that their children stayed in Alaska for their 
father's well-being.  The appellant denied under oath any 
allegations that the veteran was abusive.  In fact, she 
stated that the veteran was a "good man." 

A.J. reported that she worked with the veteran, and that they 
were friends.  She related that she became aware that the 
veteran was having problems in April 1995 after the appellant 
left him.  She said that prior to that time he was easy going 
and happy-go-lucky.  She stated that the veteran told her 
that the appellant was having an affair, and that she wanted 
a divorce so that she could marry the other man.  A.J. 
indicated that plans had been made for the veteran to visit 
the appellant with their children.  However, she stated the 
visit was canceled due to an argument that took place in 
August 1995.  She said that the veteran once told her that if 
the appellant divorced him and married the other man, he 
would kill himself.

In a sworn affidavit, the daughter of the veteran and the 
appellant stated that her parents ". . . split up because my 
mother was having an affair and decided that she didn't love 
my father anymore."  She said that she was told this by both 
her parents.  She indicated that A.J. had been the veteran's 
ex-girlfriend.  In a sworn affidavit, the son of the veteran 
and the appellant stated that the veteran had a girlfriend.

In a suicide note addressed to his daughter and son, the 
veteran indicated that he was devastated by his impending 
divorce from the appellant.  He stated that he could not live 
without the appellant, and that after she told him that she 
no longer loved him, his "drive" was gone.  He also said 
that the appellant had told her family that he was an 
uncaring, cruel, and abusive person.

The materials from CID also included a November 1995 
psychological autopsy report.  Significantly, under the 
section titled Marital Relationship History, the veteran was 
noted to be separated with a divorce pending.  According to 
all accounts, the appellant was reported to be having an 
extramarital affair and wanted an end to her marriage to the 
veteran.  It was observed that the veteran did not want a 
divorce.  The investigating officer noted that the appellant 
separated from the veteran in April 1995 and moved to Rhode 
Island, while the children stayed with the veteran in Alaska.  
The investigating officer indicated that there was no 
reported history of abusive behavior.  The veteran's 
psychiatric history was reportedly unremarkable.  The 
investigative officer opined that the veteran committed 
suicide because he was "highly despondent over his 
separation and pending divorce" from the appellant.  A final 
CID investigation report dated in March 1996 concluded that 
the veteran committed suicide by shooting himself in the head 
because he was despondent over his separation and pending 
divorce from his wife.

In an April 1996 decision, the RO granted service connection 
for the cause of the veteran's death.  By a letter to the 
appellant dated in April 1996, the RO observed that the 
evidence showed that she and the veteran had not been living 
together continuously from the date of their marriage to the 
date of his death, and asked that she submit statements 
addressing this situation.  These statements were to include 
explanations as to the cause of the separation, whether there 
had been any intention to resolve their problems and resume 
living together, and the amounts and dates of the veteran's 
contributions to support the appellant during separation.  By 
a letter to the appellant dated in May 1996, the RO informed 
her that an award was processed on behalf of her children 
with the veteran, and that her entitlement as a widow had not 
yet been determined since she did not live continuously with 
the veteran from the date of marriage until his death.

By a statement dated in May 1996, the appellant reported that 
she and the veteran had been trying to reconcile prior to his 
death.  She said that their intent to reconcile was clear, 
but that the date of this reconciliation had remained 
undetermined.  In this regard, she stated that the 
dissolution action was canceled in June 1995.  She indicated 
that the veteran paid all "joint bills" throughout the 
period of their separation.  She asserted that prior to the 
veteran's death, neither a divorce decree nor a separation 
agreement was in effect.

April 1996 statements from D.J., MD, and E.G. were received 
in May 1996.  In essence, these individuals reported that the 
appellant lived in Rhode Island and Connecticut from April 
13, 1995 until August [redacted], 1995.  At the time of the veteran's 
death, they stated that the veteran and the appellant were in 
the process of reconciliation.

In June 1996, the RO received a copy of the veteran's and the 
appellant's March 1995 Petition for Dissolution of Marriage.  
Both parties denied a history of domestic violence during the 
marriage, whether or not a complaint was filed; the 
signatures of the veteran and the appellant are at the bottom 
of that page.  There were no references to the reasons that 
dissolution was being sought.  A hearing was set for May 
1995.  However, a September 1995 off record note indicated 
that no one appeared for the scheduled dissolution hearing.

In July 1996, the RO determined that continuous cohabitation 
between the appellant and the veteran did not exist at the 
time of the veteran's death.  As such, entitlement to VA 
benefits was found to be precluded under governing 
regulations.

The appellant filed a substantive appeal in October 1996.  
She stated that the veteran had subjected her to emotional 
and physical abuse since the birth of their son in 1979.  She 
said that she was frequently threatened by her husband during 
her pregnancy with their daughter, and that she was forced to 
hide the household knives because of these threats.  She 
recalled several instances where she was left bruised due to 
the veteran's violent outbursts and even rendered 
unconscious.  She maintained that she did not report these 
incidents because she did not want to tarnish the veteran's 
military record.  The appellant acknowledged meeting someone 
on a computer service, and that she developed a relationship 
with that man.  However, she said the veteran encouraged this 
relationship, and that he was seeing another woman.  She 
stated that she left after the veteran had watched as she was 
hit repeatedly by their son.  She recalled failed attempts at 
reconciling.  The appellant admitted that she partly 
responsible for their separation.

In further support of her claim, the appellant submitted 
statements from her daughter and son.  Both children 
indicated that the veteran was an unkind and abusive man.  
They recalled numerous incidents of violence where the 
veteran beat the appellant.  They stated that the appellant 
left the veteran because she could no longer endure the 
physical and mental abuse.  The daughter stated that her 
father had a girlfriend and her mother was also seeing 
someone else.  Nevertheless, despite aforementioned problems 
with abuse, both of the children remarked that their parents 
loved each other, and that the prospect for reconciliation 
had been expressed by the appellant and the veteran. 

In November 1996, entitlement to DIC as the surviving spouse 
of the deceased veteran was denied.  The RO found that the 
appellant's description of suffering physical and emotional 
abuse was compelling.  However, the RO determined that there 
was no evidence of record which supported those allegations.  
In fact, the RO noted that the Petition for Dissolution of 
Marriage and psychological autopsy report indicated that 
there was no reported history of domestic violence.  The RO 
also observed that the appellant had admitted that she was 
partly responsible for the breakdown of her marriage.  As 
such, the RO determined that it could not be said that the 
appellant was without fault in the separation.  A 
supplemental statement of the case (SSOC) was issued in 
November 1996.

The appellant responded to the SSOC in December 1996.  She 
said that the veteran had asked her not to disclose his 
history of abuse in the March 1995 Petition for Dissolution 
of Marriage.  She indicated that he was afraid that a report 
of abuse would have a negative impact on his military career, 
and that she acquiesced to his request.  With regard to her 
responsibility in the breakdown of the marriage, the 
appellant said her "part" was limited to her inability to 
support a man emotionally who no longer supported her.  She 
stated that she tried to change his ways, and that she felt 
guilty for not trying hard enough.  She noted that they 
sought counseling through Walter Reed Army Medical Hospital 
from 1987 to 1988.  Further, the appellant contended that the 
veteran's infidelity preceded her extra-marital affair by 
several months.  She asserted that she was attempting to 
reconcile with the veteran prior to his death, and that she 
should not be penalized because of the veteran's decision to 
take his life.

By a letter dated in May 1997, the RO wrote to Walter Reed 
Army Hospital and requested medical records dated from 1987 
to 1988 pertaining to family therapy or counseling of the 
veteran's family.  By a letter dated in May 1997, a 
representative of Walter Reed Army Medical Center indicated 
that the requested medical records had been retired to the 
National Personnel Records Center (NPRC).  By a letter dated 
in June 1997, the RO wrote to the NPRC and requested the 
Walter Reed records.  In September 1997, the NPRC reported 
that a search for counseling records from Walter Reed had 
been unsuccessful.  The NPRC indicated that there were no 
records on file.

At a July 1998 Travel Board hearing, the appellant stated 
that she was living with the veteran in Alaska, and that she 
left him in April 1995 to live with her sisters in Rhode 
Island.  She said that she and the veteran decided to 
separate because of "things that went on in the marriage 
that were not very pleasant."  She said that both she and 
the veteran were seeing other people.  She admitted she met a 
man over the computer.  She said the man lived in Indiana, 
and that she met with him in March 1995.  After leaving 
Alaska, she indicated that she had intended to meet with the 
man again.  However, the appellant related that "something 
happened along the way," and that it did not work out.  She 
maintained the veteran also had been engaging in an extra-
marital affair during the last year of their marriage.  
Despite these infidelities, she asserted that physical and 
emotional abuse by the veteran was the main reason for the 
separation.  She indicated she never reported this abuse to 
the authorities or during counseling sessions.  The appellant 
stated that the veteran never beat her to the point where she 
had physical injuries and therefore there were no medical 
records to document the abuse.  Again, she expressed her 
belief that she and the veteran would have eventually 
reconciled.

At the Travel Board hearing, the appellant submitted three 
undated and unsigned typed letters that were reportedly from 
the veteran (the veteran's first name was typed at the bottom 
of each letter).  Such letters contain several references to 
the veteran's desire to get back together with the appellant.  
He told the appellant that she always had a home with him.  
He said that he forgave her for her transgressions.  He did 
not discuss any agreement to forestall the divorce 
proceedings.  The veteran also admitted to his shortcomings 
and asked for the appellant's forgiveness.  He wrote, "Many 
times I'm terrible to you and the horror of hurting you, 
especially physically I guess being physically hurt by my 
father. . . .  I have a deep hatred for myself for the way I 
treat you at times and my kids. . . ."  There was no 
admission of domestic violence.

At the hearing, the appellant also submitted a copy of a 
medical record dated in September 1987 from Walter Reed 
reflecting that her son was treated at the neurology clinic; 
it was noted that he continued to see a family therapist and 
psychiatrist.  She also submitted social evaluation reports 
regarding her son dated in May 1985 and June 1988.  Notably, 
the May 1985 report indicated that the veteran had been 
charged with excessive child abuse in 1983 after he spanked 
his son in a store.  Family counseling was recommended.  The 
June 1988 report reflects that the appellant and the veteran 
were working on parenting issues in family therapy at Walter 
Reed, and that they were also attending marriage therapy.  
There were no findings pertaining to spousal abuse.

The appellant's claim for entitlement to DIC as the surviving 
spouse of the deceased veteran was denied in September 1998.  
A supplemental statement of the case was issued to the 
appellant that same month.

In an April 1999 decision, the Board denied the appellant's 
claim for entitlement to recognition as a surviving spouse of 
the veteran for VA death benefits purposes.  The appellant 
appealed to the Court.  In a February 2001 joint motion, the 
parties requested that the April 1999 Board decision be 
vacated and remanded for readjudication of the case in light 
of the VCAA; in a March 2001 order, the Court granted the 
joint motion.  The case was subsequently returned to the 
Board.

II.  Analysis

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The new Act and the implementing regulations are 
more favorable to the appellant in this case as it contains 
additional requirements pertaining to the duty to notify and 
the duty to assist.

Under the VCAA, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001).  Here, the appellant 
was notified in the statement of the case and subsequent 
supplemental statements of the case that her claim was denied 
as the evidence did not show that she was without fault in 
her separation from the veteran at the time of his death.  
The veteran has submitted evidence, written arguments, and 
testimony, and has not identified any missing evidence that 
might aid her claims or may otherwise affect the outcome of 
this matter.  Based on the foregoing, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.

The appellant asserts that she is entitled to DIC benefits as 
the surviving spouse of the veteran.  Governing law provides 
that VA DIC and death pension benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 1991 & 
Supp. 2001).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
[emphasis added] from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3) (West 1991 & Supp. 
2001); 
38 C.F.R. § 3.50 (2001).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2001).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b) (2001).

The Court has determined that 38 U.S.C.A. §101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
The spouse must not only be free of fault at the time of the 
separation, but it must be found that the separation "was 
due to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

The Board does not dispute that the appellant and the veteran 
were legally married in August 1978, and that such marriage 
was never terminated by divorce.  Moreover, the appellant 
does not allege and the evidence does not show that she and 
the veteran continuously cohabited from the date of their 
marriage to the date of his death.  Therefore, the issue 
presented in this case is whether the separation was due to 
the misconduct of, or procured by, the veteran without the 
fault of the appellant.  As referenced above, the statements 
of the surviving spouse as to the reason for the separation 
will be accepted in the absence of contradictory information.  
Here, however, the claims file is replete with contradictory 
information.

Because the appellant has given inconsistent reports at 
various times, the exact reason or reasons for her separation 
from the veteran are far from certain.  She has variously 
stated that she left the veteran because she was seeing 
someone else, because the veteran no longer supported her 
emotionally, and because he physically and emotionally abused 
her for several years.  While there is no corroborative 
evidence that supports her allegations that the veteran 
physically or emotionally abused her, the Board notes that 
the May 1985 social evaluation indicated that the veteran had 
been charged with excessive child abuse.  Thus, it is 
possible that he was abusive to the appellant.  However, the 
Board finds that a determination as to whether the veteran 
was a perpetrator of domestic physical and emotional violence 
is not necessary in rendering a decision in this matter.

Here, the appellant has admitted to engaging in an extra-
marital affair, and that this relationship was, at least, a 
component of their separation.  She stated in her affidavit 
to CID that she had been seeing someone when she left the 
veteran, and that he was aware of the circumstances.  
Similarly, in her October 1996 substantive appeal, the 
appellant indicated that she was involved in a relationship 
with another man.  She admitted that she was "partly 
responsible" for the separation.  Finally, she testified at 
her personal hearing that she left the veteran in April 1995 
with the intent of joining the other man.  She stated that 
the decision not to join this man occurred after she left.  
Much of this history was confirmed by statements made by the 
appellant's children.  In assessing the reasons for a 
separation between a veteran and his or her spouse, fault or 
the absence of fault is to be determined based on an analysis 
of conduct at the time of the separation.

In other words, the Board finds that the appellant was not 
free of fault at the time of the separation, and the 
separation was not solely due to the misconduct of the 
veteran.  See Gregory, supra.  The appellant deserted the 
veteran.  She has admitted that she left him and moved to 
Rhode Island with the intent of divorcing the veteran and 
joining another man.  In the absence of credible evidence 
showing that this separation was due to the misconduct of, or 
procured by, the veteran, and that she was free of fault in 
the separation, the appellant is not entitled to recognition 
as surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. § 101(3) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.53 (2001).

Accordingly, the Board finds that the appellant was not free 
of fault in the separation from the veteran prior to his 
death, and her claim for entitlement to recognition as a 
surviving spouse of the veteran for VA death benefit purposes 
is denied.

ORDER

Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefit purposes is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

